USCA4 Appeal: 21-7222      Doc: 8         Filed: 11/28/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-7222


        REGINALD L. WILSON,

                             Plaintiff - Appellant,

                      v.

        BRAD PERRITT; KENNETH E. LASSITER; GEORGE W. BAYSDEN, JR.;
        AMANDA EDWARDS; ROSEMARY E. BIANCARDI; JOHN DOE, #1; JOHN
        DOE, #2,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:20-ct-03376-BO)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Reginald L. Wilson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7222      Doc: 8         Filed: 11/28/2022    Pg: 2 of 2




        PER CURIAM:

               Reginald L. Wilson appeals the district court’s order dismissing his 42 U.S.C.

        § 1983 action for failure to state a claim. We have reviewed the record and find no

        reversible error. Accordingly, we affirm.       Wilson v. Perritt, No. 5:20-ct-03376-BO

        (E.D.N.C. Aug. 9, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2